Citation Nr: 0527842	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  96-49 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sacroiliac instability.

2.  Entitlement to service connection for a low back 
disability, other than right sciatic neuropathy and 
sacroiliac instability.

3.  Entitlement to an increased rating for service-connected 
right Achilles tendonitis (claimed as spurs), currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
left Achilles tendonitis (claimed as spurs), currently 
evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 

6.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an intestinal disorder, to include 
vomiting, as residuals of gastric segmentation, as a result 
of surgical treatment provided by a Department of Veterans 
Affairs Medical Center on November 23, 1984.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from August 
15, 1976 to February 2, 1977, August 10, 1980 to August 23, 
1980, May 17, 1981 to May 30, 1981, June 5, 1982 to June 19, 
1982, and March 5, 1983 to March 19, 1983. 

In a June 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
denied an increased rating for service connected bilateral 
Achilles tendonitis (claimed as spurs), rated at that time as 
noncompensable, and declined to reopen the previously 
disallowed claim for service connection of a "back 
condition."  The veteran perfected an appeal on the 
bilateral Achilles tendonitis and back claims to the Board in 
November 1996.  In a December 1996 rating decision, the RO 
denied entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an intestinal disorder.  In an April 1999 
decision, the Board remanded the bilateral Achilles 
tendonitis and back claims to the RO for additional 
development.  In an August 2001 rating decision, the RO 
separately evaluated the right and left Achilles tendonitis 
and assigned each disability a 10 percent rating.  In an 
August 2001 Supplemental Statement of the Case (SSOC), the RO 
reopened the previously disallowed back claim, but denied the 
claim on the merits.  The RO also recharacterized the claimed 
disability as service connection for a low back disorder to 
include arthritis, spinal stenosis, disc bulging L3-4, and 
history of sacroiliac instability.  In an April 2002 rating 
decision, the RO denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  In an October 2002 decision, 
the Board recharacterized the issues on appeal as whether new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for sacroiliac 
instability and entitlement to service connection for a low 
back disability, other than right sciatic neuropathy and 
sacroiliac instability.  The Board denied both claims and 
deferred disposition of the bilateral Achilles tendonitis 
claim until further development had been completed pursuant 
to authority it had at that time.  In an October 2003 
decision, the Board remanded the Achilles tendonitis claims 
to the RO primarily to cure a procedural defect. 

In the interim, the veteran gave notice of appeal of the 
October 2002 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2003, the 
veteran, through counsel, advanced the arguments that the 
Board failed to comply with the notification requirements 
under the Veterans Claims Assistance Act of 2000, and that 
the Board failed to provide adequate reasons and bases for 
finding that no new and material evidence had been submitted.  
In November 2003, the Secretary of VA and the veteran through 
counsel filed a Joint Motion for Remand to the Board.  The 
motion urged the Court to vacate and remand the October 2002 
decision for failure of the Board to present sufficient 
reasons or bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the veteran's claims pursuant to 38 U.S.C.A.     
§§ 5103, 5103A (West 2002) and Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  By Order dated November 14, 
2003, the Court granted the motion, vacated the Board's 
decision, and remanded the matter for readjudication 
consistent with the joint motion.  The Board in turn remanded 
these claims to the RO for action pursuant to the joint 
motion.  Thereafter, the veteran perfected an appeal on the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an intestinal disorder in May 2005.  
Upon completion of the requested development, the RO returned 
this matter to the Board.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By an unappealed March 1991 rating decision, the RO 
denied service connection for a "back condition" 
("sacroiliac instability").  

3.  Evidence received subsequent to the March 1991 RO 
determination is duplicative of evidence previously submitted 
to agency decisionmakers or does not bear directly and 
substantially on the question of whether a disorder 
manifested by sacroiliac instability exists and whether such 
disorder is related to a period of active duty for training, 
and which in connection with the evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of sacroiliac instability .  

4.  The medical evidence of record shows that a low back 
disability other than right sciatic neuropathy and sacroiliac 
instability was not identified during a period of active duty 
for training; there is also no competent medical evidence of 
record that otherwise shows that the currently diagnosed 
degenerative arthritis, spinal stenosis, or old fracture of 
the transverse process at L1 is related to a period of active 
duty for training.

5.  The medical evidence shows that the veteran's right 
Achilles tendonitis and left Achilles tendonitis do not 
manifest marked limitation of ankle motion even with 
consideration of any additional functional loss due to pain, 
weakness, lack of endurance, fatigue, or incoordination.

6.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; there is no competent 
evidence of record that shows that the veteran is otherwise 
unemployable by reason of service-connected disabilities.

7.  The competent medical evidence of record shows that the 
veteran did not suffer an injury resulting in additional 
disability as the result of VA surgical treatment as
vomiting was a necessary consequence of gastric segmentation 
on failure to follow instructions to not overeat; the 
evidence of record also shows that vomiting was a known 
consequence of the veteran's gastric surgery as she was 
informed of the long term complication of persistent 
vomiting. 


CONCLUSIONS OF LAW

1.  The March 1991 rating decision is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for sacroiliac 
instability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 2002 and Supp. 2005); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. § 3.159 (2004).  

3.  A low back disability other than right sciatic neuropathy 
and sacroiliac instability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2004).  

4.  The schedular criteria for an increased rating in excess 
of 10 percent for service-connected right Achilles tendonitis 
(claimed as spurs) have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5024 (2004). 

5. The schedular criteria for an increased rating in excess 
of 10 percent for service-connected left Achilles tendonitis 
(claimed as spurs) have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5024 (2004). 

6.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.341(a), 
4.1, 4.15, 4.16 (2004).

7.  The veteran is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C. § 1151 for an 
intestinal disorder, to include vomiting, as residuals of 
gastric segmentation, as a result of surgical treatment 
provided by a Department of Veterans Affairs Medical Center 
on November 23, 1984.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.358, 3.800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.        Board Remands and Veterans Claims Assistance Act of 
2000 

Pursuant to the April 1999 Remand, the RO requested from 
National Personnel Records Center (NPRC) verification of all 
dates the veteran served on active duty for training, 
according to VA Form 3101 (Request for Information).  No 
response from the NPRC to this request is of record.  
Nevertheless, on further review, the claims files include a 
September 1983 response from the Department of the Army to an 
earlier request for a list of all the veteran's periods of 
active duty for training and all medical records from 1979 to 
current date, which the service department indeed provided.  
Also, VA Form 07-3101 completed in February 1984, showed that 
another period of active duty for training was verified.  The 
Board asked the RO to obtain any medical records related to 
any periods of service identified.  These records have been 
associated with the claims files.  

In correspondence dated in May 1999, the RO asked the veteran 
to complete the enclosed VA Form 21-4142 (Authorization and 
Consent to Release Information to VA) for each non-VA health 
care provider who might possess additional records pertinent 
to her appeal.  In addition, the veteran was asked to 
complete the enclosed VA Form 21-4138 with a list of all VA 
health care providers where she received treatment not 
currently of record.  All records identified by the veteran 
have been associated with the claims files.  The RO also 
provided the veteran with VA Form 21-8940 to enable her to 
file a formal claim for TDIU.  The RO requested and received 
from the Social Security Administration (SSA) in October 
1999, a copy of the decisions denying the veteran disability 
benefits and the records upon which the denial of disability 
benefits was based.  The RO afforded the veteran VA  
examinations in connection with the veteran's bilateral 
Achilles tendonitis, sacroiliac instability, and low back 
disability claims in May 2000, June 2000, February 2001, and 
April 2001.  The VA examiners provided opinions on the impact 
of the veteran's disabilities on her ability to work to the 
extent possible.  

Pursuant to authority that has since been invalidated, the 
Board afforded the veteran another VA examination in February 
2003, in connection with the Achilles tendonitis claims.

Pursuant to the October 2003 and May 2004 Remands, in 
correspondence dated in September 2004, the RO advised the 
veteran of VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA), and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims of entitlement to increased ratings for 
Achilles tendonitis, claim for service connection for a low 
back disability, and the claim to reopen the previously 
disallowed claim for service connection of a sacroiliac 
instability, including which portion of the information and 
evidence necessary to substantiate her claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002) (redefining the obligations of VA with 
respect to the duty to assist and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits); 38 C.F.R. 
§ 3.159 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The September 2004 VCAA notice advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits as well as what the 
evidence must show to establish entitlement to an increased 
evaluation for the service-connected disability.  The 
September 2004 VCAA notice erroneously advised the veteran of 
a definition of "new and material evidence" that is not 
applicable to her claim.  Nevertheless, the January 2005 SSOC 
rectified this error by advising the veteran of the 
appropriate definition and applying the same to her claim.  
As will be discussed in Part II, the definition for 'new and 
material evidence' changed two times during the course of 
this appeal so the veteran was not prejudiced by the error 
where adequate notice was ultimately provided prior to the 
latest transfer and certification of the appeal to the Board.   

As for the TDIU and 38 U.S.C. § 1151 claims, the same 
information regarding the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims was provided in correspondence dated in January 
2002 and September 2004.  These VCAA notices also advised the 
veteran of what the evidence must show to establish 
entitlement to TDIU and compensation under 38 U.S.C. § 1151.  
The September 2004 VCAA notice erroneously advised the 
veteran of an additional element (proof of negligence or 
fault on the part of VA) in substantiating a 38 U.S.C. § 1151 
claim that is applicable to those claims filed on or after 
October 1, 1997; the veteran's claim was filed prior to then.  
Nevertheless, the veteran was not prejudiced by this error 
because the RO still advised her that she must show that she 
currently has an additional disability as the result of VA 
treatment-which is all she is required to show to establish 
entitlement to compensation under 38 U.S.C. § 1151.  A 
follow-up 'duty to assist' letter was mailed to the veteran 
in January 2005. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decisions on the Achilles tendonitis, low back 
disability, sacroiliac instability, and 38 U.S.C.A. § 1151 
claims were rendered prior to the enactment of the VCAA; 
therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decisions.  Nevertheless, the 
case was reconsidered again in January 2005 and April 2005 
and the SSOC and SOC were provided to the veteran.  Also, the 
Board notes that the notice was provided by the RO prior to 
the most recent transfer and certification of the veteran's 
case to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Board acknowledges that the January 2002, September 2004, 
and January 2005  VCAA notices contained no specific request 
for the veteran to provide any evidence in the veteran's 
possession that pertained to the claims or something to the 
effect that the veteran give VA everything she had that 
pertained to her claims.  38 C.F.R. § 3.159 (b)(1) (2004).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate her claims-that is, evidence of the type that 
should be considered by VA in assessing her claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

Based on the foregoing, the Board finds that the RO complied 
with the Board's April 1999, October 2003, and May 2004 
Remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the January 2002, 
September 2004, and January 2005 VCAA notices described 
above, the Board notes that copies of the June 1996 rating 
decision, September 1996 SOC, December 1996 SSOC, December 
1996 rating decision, March 1997 SSOC, August 2001 SSOC, 
April 2002 rating decision, October 2002 SOC, January 2005 
SSOC, and April 2005 SOC, provided to the veteran, included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The September 1996 SOC, October 2002 
SOC, January 2005 SSOC, and April 2005 SSOC, provided the 
veteran with notice of all the laws and regulations pertinent 
to her claims, including the law and implementing regulations 
of the VCAA.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  
The Board also finds that the requirements under the law as 
pertains to new and material evidence claims have been met. 

By virtue of the Board's April 1999, October 2003, and May 
2004 Remands together with earlier efforts by the RO to 
obtain all pertinent evidence (e.g., VA treatment records-
including records on the gastric surgery, records from 
R.E.R., D.C., VA examinations, April 1997 travel board 
hearing, July 2005 videoconference, etc.), the Board finds 
that satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims files have been 
made.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claims and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Accordingly, the Board will proceed with appellate 
review.







II.       New and Material Evidence- Service Connection for 
Sacroiliac Instability

Standard of Review

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002).  At the time the veteran 
filed her claim in 1995, "new and material evidence" was 
defined as evidence not previously submitted which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1995).  Case law further provided that 
a determination had to be made as to whether there was a 
reasonable possibility that the newly submitted evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In Hodge v. West, however, the United 
States Court of Appeals for the Federal Circuit overruled the  
"reasonable possibility" test enunciated in Colvin.  155 
F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit maintained 
that the veteran need only present new and material evidence 
that ought to be considered in order to fairly decide the 
merits of the claim.  Thereafter, the definition of "new and 
material evidence" was revised in August 2001 to require 
that the newly submitted evidence relate to an unestablished 
fact necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2002).  This most recent change in the law 
only pertains to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Accordingly, the old definition of "new and material 
evidence" under the Hodge standard is applicable to the 
veteran's claim.  

Procedural Background/Evidence

A review of the claims file reveals that in a March 1991 
rating decision, the RO denied service connection for a 
"back condition" ("sacroiliac instability").  The basis 
for the denial was that the disability was not shown until 
many years following the veteran's discharge from active 
duty.  In a letter dated in April 1991, the RO advised the 
veteran of the denial of service connection and enclosed VA 
Form 1-4107, which explained the veteran's procedural and 
appeal rights.  The RO issued an SOC in May 1991 upon receipt 
of the veteran's Notice of Disagreement.  In the May 1991 
notice of SOC, the RO advised the veteran that in order to 
complete her appeal to the Board, she must prepare and file 
VA Form 1-9 (Substantive Appeal), which was enclosed 
therewith.  The veteran, however, did not perfect an appeal 
on this decision and it became final in April 1992.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990).  

Relevant evidence associated with the claims file prior to 
the RO's last final denial in March 1991 follows.

Service medical records include an August 1976 record that 
noted that the veteran fell down the stairs and landed on her 
back on the left side.  She complained of soreness in the 
lumbar region.  A service examiner reported that an x-ray was 
negative.  The August 1976 radiographic report indicated that 
x-rays were taken of the veteran's thoracic spine.  A 
September 1976 record showed that at a follow-up visit the 
veteran declared that her back felt much better.  Another 
September 1976 record noted that the veteran reported that 
she had a decrease in back pain.  The physical examination 
revealed full range of motion of the back.  A November 1976 
record showed that the veteran complained of back pain, but 
in connection with urination.  The December 1976 separation 
examination report showed that no disorder manifested by 
sacroiliac instability was identified.  A January 1980 quad 
annual examination report similarly showed that no disorder 
manifested by sacroiliac instability was identified.  Lastly, 
a record dated March 11, 1983 showed that the veteran was 
seen for cold symptoms and on examination of systems, the 
examiner observed that the veteran had low back pain and 
muscle spasms.  The examiner provided an assessment of 
musculoskeletal low back pain.  An individual sick slip dated 
that same day clarified that the veteran sustained a back 
injury in the line of duty.  

A May 1979 VA examination report noted no complaints or 
findings referable to a disorder manifested by sacroiliac 
instability.

A June 1982 VA examination report only showed that the 
veteran complained of a backache.  

VA treatment records included a June 1983 record that noted 
that the veteran reported that she hurt her back in July 1982 
when she tried to catch something while at work.  She 
complained of right leg sciatica.  She also reported on the 
March 1983 injury.  The examiner noted that no definite 
changes were seen on the lumbosacral x-ray series.  The 
examiner diagnosed low back syndrome.  A June 1983 record 
noted that an electromyograph (EMG) examination of the right 
lower extremity and paraspinal muscles was normal.  Dr. G.Y. 
noted however that a few positive sharp waves at rest was 
revealed in the left paraspinal muscles at L5/S1 and left 
medial and lateral gastrocnemius muscles.  Dr. G.Y. indicated 
that motor nerve conduction of the right posterior tibial and 
right common peroneal nerves was normal.  Dr. G.Y. concluded 
that neuromuscular irritability was noted in the left 
paraspinal muscles at L5/S1 level and left medial and lateral 
gastrocnemius.  An August 1983 record noted that an EMG 
showed "changes on [left] side not right."  The veteran 
complained of low back pain present for the past two weeks.    

A September 1982 record from Dr. B.B. noted that the veteran 
was under his care for right sciatica.  A January 1983 record 
from Dr. B.B. noted that the veteran was under his care for 
right sciatica/low back syndrome.  

A March 1983 record from Dr. S.E. noted that the veteran was 
under his care for a herniated lumbar disc and that the 
veteran required a home health aide.  An April 1983 record 
from Dr. D.K. noted that the veteran was under his care for a 
lumbosacral sprain with right thigh radiculopathy.  

Hempstead General Hospital records dated in August and 
November 1983 noted that the veteran was diagnosed with and 
treated for chronic low back pain and low back strain.   

A February 1984 VA examination report noted that the veteran 
complained of low back pain that radiated down the inner 
aspect of her right and left thighs down into the knees, but 
mostly on the right side.  Based on an examination of the 
veteran, the examiner reported that no orthopedic condition 
was found.  The radiographic report noted an impression of 
normal lumbosacral spine from Dr. A.B.  Among the findings 
noted were the following:  well-preserved intervertebral disc 
spaces; no fractures, bone destruction, or significant 
arthritic changes observed; and no evidence of spondylolysis 
or spondylolisthesis.  The neurological examination noted a 
diagnosis of right sciatic neuropathy.  

A VA treatment record dated in February 1984 showed that the 
veteran complained of low back pain.  The examiner noted that 
x-rays taken six months prior were "okay."  The examiner 
provided an impression of recurring chronic low back pain.  A 
February 1984 record showed that the veteran was referred to 
a consultant with a provisional diagnosis of low back pain.  
The consultant noted an impression of low back pain with 
radiculopathy to the right in March 1984.  

A March 1984 examination report from Dr. V.R. indicated that 
an examination of the veteran's thoracolumbar spine revealed 
several findings that included tenderness over the 
lumbosacral region over both sacro-iliac regions.  Dr. V.R. 
provided a diagnostic impression of degenerative disc disease 
of the lumbosacral spine.  No supporting radiographic 
findings were provided.  

The May 1984 rating decision showed that service connection 
was established for right sciatic neuropathy based on 
reasonable doubt resolved in favor of the veteran.  The RO 
reasoned that the veteran was treated for back pain during 
active service in 1976 and the March 11, 1983 service medical 
records indicated that the veteran sustained another back 
injury.  

VA treatment records included a July 1984 record that noted 
an impression of low back syndrome.  An April 1985 record 
indicated that the veteran had been issued a TENS unit based 
on a March 1985 consultation report.  A May 1986 clinical 
record noted a diagnosis of sciatic nerve syndrome, right, 
chronic, etiology unknown.  A July 1985 record showed that 
the veteran reported having injured her back on the job in 
1982 while lifting some cables used in manufacturing 
airplanes.  She indicated that she reinjured her back in 
March 1983, while on reserve duty.  

A May 1986 VA neurological examination report showed that the 
veteran reported that she first injured her right leg in 1976 
in a judo class.  The diagnosis was chronic right sciatic 
nerve syndrome of unknown etiology. 

A February 1986 VA neuropsychiatric examination noted a 
diagnosis of sciatic nerve syndrome, left, according to 
history, with no focal neurological signs.  

Records from the Worker's Compensation Board noted that the 
veteran sustained an injury on July 13, 1982.  

At the September 1986 RO hearing, the veteran complained of 
muscle spasms and pain in the low back that radiated into her 
right leg.  She contended that she had  attacks in both legs, 
but more on the right.  

An October 1986 VA examination report noted a final diagnosis 
of history of sciatic neuropathy in the past with no evidence 
of this disorder on the current examination.  The radiograph 
report noted that x-rays of the lumbar spine revealed normal 
vertebral alignment.  The radiologist indicated that there 
was no evidence of fracture of the vertebrae or posterior 
elements and that the intervertebral disc spaces were within 
normal limits.  The radiologist provided an impression of 
negative exam.  

Relevant evidence associated with the claims file after the 
RO's last final denial in March 1991 follows.

Evidence includes duplicate service medical records, private 
clinical records, and VA treatment records.

Records from SSA received by the RO in October 1999, include 
treatment records from Dr. S.E. dated in February 1983.  Dr. 
S.E. reported that the veteran was initially injured on the 
job on July 13, 1982.  Dr. S.E. indicated that the veteran 
was referred to Dr. B. whom she saw in August 1982 at which 
time she was diagnosed as having "sciatica."  Dr. S.E. 
reported that the veteran had loss of range of motion 
associated with spasm.  The veteran had pain with right 
straight leg raising test and positive right sciatica nerve 
tension test with depressed right knee reflex.  Dr. S.E. 
reported that x-rays of the low back were unremarkable.  Dr. 
S.E. noted a diagnosis of herniated lumbar disc.  

Records from SSA include a June 1983 record from Dr. V.V.R. 
in which he provided a diagnosis of degenerative disc disease 
of the lumbosacral spine.  No supporting radiographic 
findings were provided.  

Records from SSA include a November 1985 VA radiographic 
report that noted that small degenerative osteophytes were 
seen radiating anteriorly off the bodies of L to L5, 
inclusive.  Early degenerative changes were seen involving 
the facet joints bilaterally at the L5-S1 levels.  The 
visualized portion of the sacroiliac joints was normal.  

Records from SSA include treatment records from Dr. J.C. 
dated from September 1984 to January 1986.  Dr. J.C. noted 
that the veteran was diagnosed with intervertebral disc 
syndrome at L5-S1, chronic lumbo-sacral strain/sprain, and 
sciatic neuralgia of the right leg.  Dr. J.C. indicated that 
the veteran first became disabled due to this impairment on 
July 13, 1982. 

Records from North County Chiropractic dated from February 
1995 to March 1997 showed that Dr. R.E. R. diagnosed the 
veteran with lumbar segmental dysfunction, lumbar nerve root 
compression, lumbar myfascitis, and unspecified back pain.  

A March 1996 computerized tomography (CT) scan of the 
lumbosacral spine revealed at the L3-L4 level, evidence of 
spinal stenosis secondary to prominent ligamentum flavum and 
hypertrophy of the pedicles.  No evidence of disk herniation 
was seen.  At the L4-L5 level, there was moderately severe 
spinal stenosis secondary to prominent ligamentum flavum.  No 
evidence of disk herniation was seen.  At the L5-S1 level, 
the spinal canal was normal.  The radiologist noted an 
impression of spinal stenosis at the L3-L4 and L4-L5 levels. 

An April 1996 peripheral nerves examination report showed 
that the examiner noted that the veteran had sciatic nerve 
syndrome, left and neuralgia without evidence of atrophy.  

At the April 1997 travel board hearing, the veteran provided 
testimony on her back injuries. 

A June 2000 VA peripheral nerves examination report shows 
that the examiner (W.B.) reviewed the claims files and he 
discussed several pertinent records contained therein.  The 
examiner provided the following final diagnoses:  
degenerative arthritis of the lumbosacral spine with moderate 
spinal stenosis at L4-L5 on CT scan with right L4-L5 
radiculopathy on EMG; moderate spinal stenosis at L3-L4; disc 
bulge at L4-L5; and old fracture of the transverse process on 
the left at L1 level on x-ray.  VA treatment records include 
the report on the June 2000 CT scan.  In addition to the 
results reported on by the examiner, the scan also revealed 
that at the L5-S1 level, the spinal canal was normal and 
there was no intra or extra-dural abnormality seen.  

A February 2001 VA joints examination report shows that the 
examiner (A.M.) reviewed the claims files and he discussed 
several pertinent records contained therein.  The examiner 
noted that the June 2000 CT scan showed evidence of spinal 
stenosis, secondary to ligamentum flavum thickening and 
pedicle enlargement that he explained was most commonly a 
developmental abnormality, rather than being post traumatic.  
The examiner diagnosed the following:  lumbar spinal pain; 
old fracture transverse process, L1 left; EMG evidence of L4-
5 radiculopathy, right; and spinal stenosis of L3-4 and L4-5 
by CT scan.  In response to several questions, the examiner 
commented that "the degenerative changes diagnosed [were] 
related to changes on [the veteran's] CT scan."  The 
examiner added that he could not state its etiology.  The 
examiner, however, noted that there was evidence that the 
spinal stenosis and changes noted on the CT scan could be 
developmental rather than post-traumatic or truly 
degenerative.  The examiner related that a magnetic resonance 
imaging (MRI) scan would perhaps help elucidate that fact.  
The examiner noted that the sciatic neuropathy was related to 
some other problem other than degenerative changes.  The 
examiner maintained that any degenerative changes that might 
be present were certainly minor in nature, and if psoriatic 
neuropathy had in fact been present since 1983, it would be 
unlikely to be secondary to degenerative change.  The 
examiner further maintained that he did not know the cause of 
the sciatic neuropathy, "other than in suggestion that it be 
related to [the veteran's] trauma and falls to which the 
sciatic neuropathy would be related chronologically."  The 
examiner reiterated that the degenerative changes were 
relatively minor and could be developmental and were likely 
related to aging changes rather than any evidence to suggest 
that they were post traumatic.  The examiner reported that he 
was unable to answer the question of whether sciatic 
neuropathy could have existed for this long without some type 
of underlying back disorder.  Finally, in response to the 
question of whether current back findings were related to the 
1976 back injury, the examiner responded that "[t]here [was] 
a history of continued low back symptoms, which began in the 
military, so that [he] would ascribe current back pain as 
being a continuum of those initial symptoms, and, therefore, 
related to them."  

A March 2001 MRI of the lumbosacral spine revealed at the L3-
L4 level, evidence of moderately severe spinal stenosis 
secondary to prominent ligamentum flavum.  There was also a 
central disc bulge present.  At the L4-L5 level, the spinal 
canal was normal.  There was a central disc bulge present 
with no significant compromise of the dural space.  There was 
no evidence of disc herniation.  The radiologist provided an 
impression of moderately severe spinal stenosis with central 
disc bulge at L3-L4 and significant compromise of the dural 
space at that level. 

In a March 2001 addendum to the February 2001 VA examination 
report, the examiner commented on the MRI findings.  The 
examiner reported that he did not know the etiology of the 
spinal stenosis.

An April 2001 VA spine examination report shows that the 
examiner (S.H.) reviewed the claims files and he discussed 
several pertinent records contained therein.  In discussing 
the records from 1983, the examiner noted that the veteran 
was reported as unable to work due to a ruptured disc.  The 
examiner commented that no history, physical examination, or 
location of the lesion was noted.  The examiner noted that 
with respect to the February 1984 VA examination, despite the 
absence of a single physical sign in the territory of the 
right sciatic nerve, the diagnosis of "right sciatic 
neuropathy" was made.  The examiner reported that no 
diagnostic and clinical tests were made in view of the fact 
that several had been done recently.  In the summary portion, 
the examiner reported that he found no evidence to indicate 
that there was any abnormality of the veteran's sacroiliac 
joint.  The examiner maintained that the degenerative 
arthritis was secondary to an involutional joint disease, 
which he noted was not traumatic owing to its diffuseness and 
symmetry.  The examiner reported that the veteran displayed 
clinically no evidence of radiculopathy, even though the EMG 
was compatible with root compression.  

In response to several questions, the VA examiner further 
provided the information that follows.  The etiology of the 
currently diagnosed degenerative changes was genetic, having 
nothing to do with trauma, which was ordinarily associated 
with change in a single affected joint.  There was no 
evidence that the veteran suffered a sciatic neuropathy or 
any other disorder involving the sciatic nerve or its 
branches.  The EMG changes were consistent with root 
compression and not direct involvement of the sciatic nerve.  
It has always been a problem that the term 'sciatica' is used 
loosely and uncritically, as appears to have been the case in 
1983, when sciatic neuropathy was introduced in the veteran's 
record.  The changes in the veteran's spine were not 
specifically related to aging.  They were much more likely to 
have been related to the genetics of degenerative joint 
disease, especially affecting the lower two disc segments, 
which bear the major load in the spine.  

As for whether an underlying back disorder to the 'sciatic 
neuropathy' exists, the examiner responded in the affirmative 
and provided as follows.  An underlying back disorder had 
probably been present for several unknown years.  The veteran 
had evidence of compression by spinal disease probably at the 
intervertebral foramen of the L5 or perhaps L4 nerve root.  
The absence of the knee jerk had to do with the configuration 
of the patellar tendon, which was splayed as a result of the 
genu valgum and hence could not be adequately stretched to 
evoke a reflex.  If the veteran had no spinal disease, she 
would be free of nerve root compression.  As for whether the 
veteran's current back findings had any relationship to the 
1976 injury, the un-united fracture of the L1 transverse 
process might very well have occurred at the time that she 
alleged having fallen down a flight of stairs on one 
occasion, or on another occasion, when she injured her back 
in a Judo event.  The L1 fracture, however, would have 
nothing whatsoever to do with the events occurring at L4-L5 
and at L5-S1.  It should not be a source of pain and 
discomfort, unless it had been associated as well with 
evidence of spinal instability as the result of ligamentous 
avulsion.  The examiner maintained that it was far more 
likely that the veteran's liability to recurrent pain was a 
consequence of the spinal stenosis, which might give rise to 
repeated episodes of back pain or to what was called 
neurogenic claudication.  

The February 2003 VA joints examination report shows that the 
examiner (M.M.) reported that the examination revealed no 
evidence of sciatica present. 

VA treatment records dated from July 1992 to December 2004 
showed that the veteran was followed for back pain.  
Additionally, a May 2003 radiographic report indicated that 
x-rays of the lumbosacral spine revealed "extremely minima" 
degenerative arthritis of the lumbar spine.  A May 2004 
report on a MRI of the lumbar spine noted that at L2-L3, 
there was a minimal disc bulge present without herniation or 
canal stenosis.  At L3-L4, there was a mild disc bulge, mild 
facet osteoarthritis, and moderately severe spinal canal 
stenosis.  At L4-L5, there was a moderate disc bulge and mild 
to moderate bilateral facet osteoarthritis.  At L5-SI, there 
was a moderate disc bulge with posterior annular tear absent 
large disc herniation.  

At the July 2005 videoconference hearing, the veteran 
provided testimony on her back problems. 

Analysis

Duplicate service medical records, private clinical records, 
and VA treatment records associated with the claims files 
after the RO's last final denial in March 1991 do not 
constitute new and material evidence.  The records from SSA, 
chiropractic treatment records, VA treatment records, and VA 
examination reports discussed above are all new, but not 
material as they do not bear directly and substantially on 
the question of whether the veteran currently has a disorder 
manifested by sacroiliac instability that is related to a 
period of active duty for training.  To the contrary, the 
medical evidence shows that the veteran is not currently 
diagnosed with any disorder manifested by sacroiliac 
instability.  The Board acknowledges that the standard of 
review under the Hodge test is relatively low.  Where the 
newly submitted evidence, however, as here, shows that the 
veteran is not currently diagnosed with the disorder for 
which service connection is sought, this evidence cannot 
constitute 'new and material evidence' that ought to be 
considered in order to fairly decide the merits of the claim.  
Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.


III.     Service Connection for a Low Back Disability Other 
Than Right Sciatic
          Neuropathy and Sacroiliac Instability

Evidence 

The Board incorporates by reference the evidence discussed in 
Part II.  

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

The evidence shows that the veteran sustained three distinct 
injuries to her back-two during a period of active duty for 
training in August 1976 and March 1983, and one in July 1982, 
while on her civilian job.  Service connection is already in 
effect for right sciatic neuropathy based on the in-service 
back injuries.  The evidence shows that the veteran is 
currently diagnosed with three disorders of the lumbar spine 
recognized under VA's Schedule of Ratings as separate and 
distinct from each other-degenerative arthritis, spinal 
stenosis, and old fracture of the transverse process.  None 
of the foregoing disorders was identified during a period of 
active duty service.  38 C.F.R. §§ 3.303 (2004).  

The evidence also fails to show that even though these 
disorders were diagnosed after the veteran's discharge, the 
disorders were nevertheless incurred in service.  
38 C.F.R. § 3.303(d) (2004).  Both the February 2001 VA 
examiner and April 2001 VA examiner found that the 
degenerative arthritis noted on examination was not post-
traumatic in nature and likely was related to aging or 
genetics because of its diffuseness and symmetry in its 
presentation.  Thus, degenerative arthritis of the lumbar 
spine is not related to an in-service back injury.  

The February 2001 VA examiner remarked that the spinal 
stenosis was most commonly a developmental abnormality, 
rather than being post-traumatic, then he added in an 
addendum that the etiology of the spinal stenosis was 
unknown.  The April 2001 VA examiner did not identify a 
relationship between the spinal stenosis and the in-service 
back injuries.  Thus, there is no competent medical evidence 
of record that links the currently diagnosed spinal stenosis 
of the lumbar spine to the veteran's service.  While the 
February 2001 VA examiner provided a general response that 
the veteran's current back pain was a continuum of initial 
symptoms noted in service, clearly both he and the April 2001 
VA examiner found no relationship between the spinal stenosis 
noted on examination and the veteran's service.  The Board 
further notes that reasonable doubt cannot be resolved in the 
veteran's favor where early radiograph reports dated in 
February 1984 and October 1986 were unremarkable for spinal 
stenosis. 

As for the old fracture of the transverse process at L1, the 
April 2001 VA examiner speculated that the fracture might 
have occurred either when the veteran fell down the stairs in 
August 1976, or during a Judo event, the latter of which is 
undocumented.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  While x-rays taken in 
service in August 1976 were only of the veteran's thoracic 
spine, x-rays of the lumbar spine taken after August 1976 in 
February 1984 and October 1986 indicated that no fractures 
were present.  For this reason, the Board finds the April 
2001 VA examiner's opinion unpersuasive on the possibility of 
the veteran sustaining the fracture during a period of active 
duty for training as it is not supported by the clinical 
data.  Thus, the evidence fails to show that an old fracture 
of the transverse process at L1 is related to an in-service 
back injury.  The weight of the evidence is against the 
veteran's claim; therefore, the benefit-of-the-doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  Accordingly, the Board finds that 
service connection for a low back disability other than right 
sciatic neuropathy and sacroiliac instability is not 
warranted. 


IV.     Increased Rating for Service-Connected Right and Left 
Achilles Tendonitis
          (Claimed as Spurs)

Procedural History and Evidence 

Based on a March 1983 Board decision, in a June 1983 rating 
decision, the RO established service connection for bilateral 
Achilles tendonitis and assigned a 10 percent rating under 
Diagnostic Code 5024.  In an August 2001 rating decision, the 
RO separately evaluated the right and left Achilles 
tendonitis and assigned each disability a 10 percent rating 
under Diagnostic Code 5024, effective March 17, 1995, the 
date the veteran filed her informal claim.  

A March 1996 VA muscles examination report notes that the 
examination revealed decreased right ankle jerk.  The veteran 
had deceased pin prick sensation on the lateral side of the 
right lower leg.  She had good dorsiflexion and plantar 
extension of both big toes and she had good motor functioning 
of both lower extremities.  

A March 1996 VA examination report notes that the veteran 
reported that she experienced pain in her heels all the time 
and she always wore a mold, an insole, that helped with the 
discomfort.  The examiner noted that the veteran's gait was 
normal.  She could tiptoe and she could heel walk, but she 
experienced pain in the heels of her feet.  Supination and 
pronation of the feet were normal and dorsalis pedis pulses 
were good bilaterally.  There was tenderness on palpation of 
the heel of both feet, the right worse than the left.  There 
was also tenderness on palpation of both sides of the 
Achilles tendon.  The examiner provided a diagnosis of heel 
spurs with Achilles tendonitis.  The examiner commented that 
the disorder was really more of a subcutaneous bursitis 
rather than Achilles tendonitis because the veteran's pain 
was more on each side of the Achilles tendon than the 
Achilles tendon itself.  The examiner therefore concluded 
that she thought that the disabling disorder was more of a 
heel spur with subcutaneous bursitis, right worse than the 
left.  The radiographic report notes that x-rays of the feet 
revealed bilateral resection of the fifth metatarsal head, 
small calcaneal spurs bilaterally, and hallux valgus 
deformity bilaterally.  

An April 1996 VA peripheral nerves examination report notes 
that the examination revealed normal dorsiflexion and plantar 
extension.  There was a slightly decreased right ankle jerk.  

At the April 1997 travel board hearing, the veteran 
complained of painful heel spurs.  

VA treatment records show that in May 1998, the veteran 
received bilateral heel injections of steroid and xylocaine 
for heel pain.

A May 2000 VA feet examination report shows that the examiner 
(A.M.) reviewed the claims files and discussed pertinent 
records contained therein.  The examiner noted that the 
veteran currently complained of pain in the rear of both 
heels and feet as well as generalized pain in the feet.  The 
veteran complained of pain in the Achilles tendon area with 
movement.  If she remained on her feet longer than one hour, 
she noticed increased pain and she must sit down.  She walked 
at least one block for exercise daily, but she indicated that 
she could walk further without any undue distress.  She 
complained of swelling in her feet with long periods of 
standing in excess of an hour.  The examiner commented that 
the veteran's endurance was therefore decreased in regards to 
ability to stand and walk for long distances.  It was noted 
that the veteran developed fatigability.  She had no loss of 
balance.  Because of pain, the veteran had surgery [hammertoe 
surgery in 1983] in the past and did wear orthotics at the 
present time.  She also had surgery in 1998 for plantar 
fascitis.  She experienced no pain in her feet when she sat.  
She took Motrin for pain relief.  Whether changes also 
increased her discomfort and pain.  Flare-ups adversely 
affected her functional activity.  

The physical examination revealed that on range of motion, 
she had 10 degrees of dorsiflexion and 35 degrees of plantar 
flexion in the right ankle.  She had 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion in the left 
ankle.  The examiner observed that she stood erect.  There 
was no evidence of edema or swelling of the feet or ankles.  
There were complaints of tenderness to palpation in the areas 
of both Achilles tendons.  Palpation of the Achilles tendons 
elicited complaints of pain, but there was no thickening of 
the tendons.  Palpation about the calcaneus medial, 
posterior, and lateral, did not elicit any complaints of 
pain.  There was no soft tissue swelling about the calcaneus.  
There was a very slight posterior prominence of the posterior 
and lateral aspect of the right calcaneus, which was 
nontender.  Such prominence was not found on the left.  There 
were no palpable soft tissue bursae about the hind foot or 
feet.  Her gait was normal during standing and walking; 
weightbearing appeared normal.  No abnormal shoe wear was 
found on examination of the shoes.  Peripheral circulation 
and sensation were intact.  She had pain when she tried to 
walk on her heels.  Supination and pronation were indicated 
with subtalar joint, and mid-foot motion was unrestricted and 
not painful.  The examiner further observed that in the 
standing position and weightbearing, there was a 5-degree 
valgus on the left and longitudinal alignment of the Achilles 
tendon with the heels on the right, where the angle was zero.  
There was no fixed deformity on the feet or the ankles.  The 
examiner indicated that there was a restriction of full 
dorsiflexion and full plantar flexion of the right ankle, as 
compared to the left.  The examiner maintained that there was 
no indication that range of motion or activities indicated in 
the history above would be additionally limited during 
periods of increased pain such as the veteran described.  The 
examiner diagnosed bilateral Achilles tendonitis.  

The examiner further commented on the veteran's history of 
Haglund's syndrome, which he noted was not uncommon with the 
wearing of military boots.  The examiner indicated that the 
Haglund's syndrome would have resolved by the time of this 
examination.  The examiner maintained that the veteran's 
subjective complaints of hind foot pain, heel pain, along 
with slight restriction of range of motion of the right ankle 
would be compatible with a mild degree of Achilles 
tendonitis.  The radiographic reports noted that x-rays of 
the calcaneous and ankles were negative.

A June 2000 VA peripheral nerves examination report shows 
that the examiner (W.B.) reviewed the claims files and he 
discussed several pertinent records contained therein.  The 
examination revealed a slight decrease in vibration sense at 
the ankle.  The veteran had normal pain sensation in L3 
through S2 dermatomes.  Ankle reflexes were 1- on the right 
and 1 on the left.  The motor examination was normal.  The 
examiner diagnosed mildly abnormal neurologic examination due 
to slight decreased vibration sensation at the ankles and 
mildly decreased right ankle and knee reflexes.  The examiner 
noted a diagnosis of rule out radiculopathy.  VA treatment 
records include the July 2000 EMG/NCV report which noted that 
the nerve conduction study of the feet and legs was normal.  

VA treatment records show that in January 2001, the veteran 
complained of bilateral heel pain.  It was noted that the 
veteran currently wore "amfits," which provided minimal 
pain relief.  The physical examination revealed pain on 
palpation.  The assessment noted was chronic plantar 
fasciitis.  

A February 2001 VA joints examination report shows that a 
physical examination revealed that deep tendon reflexes in 
the ankles were 2/4.

An April 2001 VA spine examination report shows that reflexes 
in the ankles were 2+, equal and symmetrical, and the plantar 
responses were flexor (normal).  There was no sensory 
disturbance in any portion of the body. 

VA treatment records show that in April 2001, the veteran was 
seen for a follow-up on her chronic plantar fasciitis.  The 
assessment noted was chronic plantar fasciitis, and possibly 
heel pain that could be secondary to radiculopathy.  The 
podiatry resident noted that the veteran was referred to 
neurology for their expertise.  A June 2001 record indicated 
that deep tendon reflexes in the Achilles were 2+/4 
bilaterally.  An August 2002 radiograph report indicated that 
x-rays on the feet revealed surgical resection of the fifth 
toe bilaterally and no fracture or other bony abnormality.  A 
September 2002 record noted that the veteran was seen for a 
follow-up on complaints of bilateral plantar fasciitis pain.  
It was noted that the veteran recently received steroid 
injections in her heels.  The veteran reported that since she 
had her orthotics adjusted and resoled, she was doing very 
well.  The examination revealed no pain.  The assessment 
noted was resolved plantar fasciitis. 

The February 2003 VA joints examination report shows that the 
examiner (M.M.) observed that the veteran was able to walk 
from the waiting room to the exam room without difficulty, 
although he noted that she did have a cane with her and she 
did walk at a decreased pace.  The physical examination 
revealed that the veteran was able to dorsiflex the ankles to 
10 degrees and plantar flex the ankles to 40 degrees.  There 
was no evidence of any pain on palpation of the sole of the 
foot.  The Achilles tendon did not appear to be taut or in 
spasm and did not appear to be abnormally averted.  The arch 
appeared to be normal.  There was no evidence of pain in the 
heel on either Achilles tendon or on the sole of the foot.  
The examiner noted a diagnosis of bilateral Achilles 
tendonitis, but added that there was no evidence of this 
disorder on the current examination.  The examiner reiterated 
that the veteran reported that she had difficulty ambulating 
and that he had observed that she used a cane.  The examiner 
noted that the veteran had good neurosensory and neuromotor 
function.  In general (as more than the veteran's ankles and 
feet were examined), the examiner commented that there were 
some inconsistencies with what abilities the veteran was able 
to do on requested range of motion and what was observed with 
her normal routines.  

At the July 2005 videoconference hearing, the veteran 
testified that she could not walk long distances without her 
cane.  She maintained that the spur was still present.  She 
complained of pain on use of her feet and that her disability 
affected her ability to stand.  She also complained of leg 
swelling.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Rating Schedule provides that tenosynovitis (Diagnostic 
Code 5024) will be rated on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2004).  Under Diagnostic Code 
5003, degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  Limitation of motion 
of the ankle is evaluated under Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent rating is prescribed for 
moderate limitation of motion, and a 20 percent rating is 
prescribed for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).  Normal ankle 
dorsiflexion is to 20 degrees, and normal ankle plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II (2004). 

Analysis

The veteran's demonstrated range of ankle motion at the May 
2000 VA examination and February 2003 did not more nearly 
approximate the criteria associated with the next higher 
rating of 20 percent under Diagnostic Code 5271.  Only a loss 
of 10 degrees (out of 20 degrees) of dorsiflexion and loss of 
10 degrees (out of 45 degrees) on plantar flexion was 
demonstrated on examination of the right ankle in May 2000.  
In the left ankle, only a loss of 5 degrees of dorsiflexion 
and plantar flexion was demonstrated.  The veteran 
demonstrated similar range of ankle motion in February 2003.  
Moreover, the May 2000 VA examiner described that the veteran 
only had a "slight" restriction of range of motion in the 
right ankle.  

In addition, no examination revealed any degree of additional 
functional loss due to pain, weakness, lack of endurance, 
fatigue, or incoordination that further limited the veteran's 
range of motion in the ankles such that the assignment of a 
higher rating of 20 percent under Diagnostic Code 5271 would 
be appropriate.  The May 2000 VA examiner acknowledged that 
the veteran's endurance was decreased in regards to her 
ability to stand and walk for long distances on account of 
pain, but he ultimately concluded after examination of the 
veteran's ankles/feet that there was no indication that range 
of motion or activities would be additionally limited during 
periods of increased pain.  The veteran's service-connected 
disability was not symptomatic at the time of the February 
2003 VA examination, and the examiner seemed to suggest that 
there was some exaggerating on the part of the veteran in her 
ability to do certain movements.  For the foregoing reasons, 
the Board finds that the veteran is not entitled to an 
increased rating of 20 percent under Diagnostic Code 5271.

The Board is required to consider other diagnostic codes to 
assess whether the veteran is entitled to a rating in excess 
of 10 percent under any of them.  

In regard to Diagnostic Code 5270 (ankylosis of the ankle), 
the medical evidence shows that the veteran's service-
connected bilateral ankle/heel disability is not manifested 
by ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(defining ankylosis as stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint).  To the contrary, the medical evidence 
shows that the veteran has functional range of motion in the 
ankles and no amount of limitation of ankle motion 
demonstrated on any of the examinations was analogous to an 
individual with ankylosis of the ankle.  The remaining 
diagnostic codes are not applicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5272 (ankylosis of the subastragalar or 
tarsal joint), 5273 (malunion of os calcis or astragalus), 
5274 (astragalectomy) (2004).  Lastly, the evidence shows 
that no neurological manifestations are associated with the 
service-connected bilateral ankle/heel disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an increased rating in 
excess of 10 percent under Diagnostic Code 5271 or any other 
diagnostic code at this time. 

The Board also notes that there is no evidence of record that 
the veteran's service-connected bilateral ankle/heel 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2004).  In the instant case, to the extent 
that the veteran's service-connected bilateral ankle/heel 
disability interferes with her employability, the currently 
assigned 10 percent ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


V.      TDIU

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2004).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2004); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran has a combined evaluation of 30 percent for the 
following service-connected disabilities:  right Achilles 
tendonitis rated as 10 percent disabling, left Achilles 
tendonitis rated as 10 percent disabling, and right sciatic 
neuropathy rated as 10 percent disabling.  The veteran fails 
to meet the percentage criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2004).  

The evidence of record does not otherwise show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of her service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2004).  

As previously discussed, the currently assigned ratings for 
the bilateral ankle/heel disability are appropriate.  
Additionally, after a review of VA examination reports, VA 
treatment records, and private treatment records, the Board 
found no findings that indicated that the current evaluation 
for the right sciatic neuropathy was inappropriate such that 
a Remand would be in order for the RO to consider in the 
first instance whether the veteran was entitled to a higher 
disability rating.  For example, the April 2001 VA examiner 
concluded that there was no evidence that the veteran 
suffered a sciatic neuropathy or any other disorder involving 
the sciatic nerve or its branches.  The April 2001 VA 
examiner explained that the EMG changes were consistent with 
root compression with no direct involvement of the sciatic 
nerve.  The April 2001 VA examiner also indicated that it was 
far more likely that the veteran's liability to recurrent 
pain was a consequence of the spinal stenosis, which is a 
nonservice-connected disability.  Thus, there is no 
suggestion in the record that the veteran might be entitled 
to an increased rating in excess of 10 percent under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004) for right 
sciatic neuropathy. 

There are also no clinical findings that show that any of the 
veteran's service- connected disabilities present an 
exceptional or unusual disability picture that takes the 
veteran's case outside of the norm.  38 C.F.R. §§ 3.321(b), 
4.1, 4.15, 4.16(b) (2004); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  As the Court explained in Van Hoose, the 
sole fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough.  4 Vet. App. at 363.  The 
Board finds no circumstances in the record that would place 
the veteran in a different category from other veterans 
similarly rated.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
Id.  

The veteran highlights the fact that she has been awarded 
disability benefits from SSA (based on an United States 
District Court Order of April 1992) as proof that she is 
entitled to TDIU.  The Board notes that the criteria for a 
disability evaluation under the SSA system differ from the 
criteria set forth in VA regulations, and the Board is not 
bound by SSA findings.  The Board observes that the SSA 
disability award is based in part on nonservice-connected 
disabilities, which are not factors in VA's TDIU 
determination.  As for the veteran's service-connected 
disabilities, the May 2000 VA examiner maintained that "only 
from the narrow aspect of the feet and ankles this veteran 
would be employable in an occupation that would allow her to 
sit for most of the day, but to allow standing and walking up 
to one block and standing in one place for at least one hour 
before having to change positions."  The June 2000 VA 
examiner reported that he did not find any basis for the 
veteran not being able to work based on his neurological 
examination.  Lastly, the veteran's service-connected 
bilateral ankle/heel disability was not symptomatic at the 
time of the February 2003 VA examination, so no impact on the 
veteran's ability to work was presented.  

Thus, there is no medical evidence that the manifestations of 
the veteran's service-connected disabilities result in marked 
functional impairment or adversely affect her industrial 
capabilities in a way or to a degree other than that 
addressed by VA's Rating Schedule.  Nor does the evidence 
show that the veteran's service-connected disabilities have 
necessitated frequent periods of hospitalization.  The Board 
acknowledges the veteran's contention that she cannot work 
due to her service-connected disabilities, but the veteran's 
contention is at odds with the objective medical evidence of 
record that shows that the veteran has no exceptional or 
unusual factor associated with her service-connected 
disabilities that render the regular schedular standards 
impracticable.  The Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the evidentiary record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The Board 
places less weight or probative value on the veteran's 
statements concerning the symptoms from her service-connected 
disabilities than it does on the objective medical reports.  
Thus, the Board finds that the probative medical evidence 
establishes that the veteran is not currently precluded from 
securing and following substantially gainful employment as 
the result of her service-connected disabilities.  As the 
weight of the evidence is against the veteran's claim, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004). 


VI.   Compensation Under 38 U.S.C. § 1151 for Intestinal 
Disorder

Evidence 

VA treatment records include a November 23, 1984 record that 
noted that the veteran had an extensive discussion with the 
examiner that concerned the risks and benefits of surgery for 
obesity and that she had also met with previous patients who 
had had surgery to achieve weight loss.  In the record, the 
examiner described the procedure that was to be performed.  
The examiner reported that some long-term complications 
included "persistent vomiting."  The examiner noted that 
there was the possibility of additional operations to adjust 
the band or remove excessive tissue.  The examiner maintained 
that additional procedures might be required if other 
abnormalities such as gallstones or tumors were encountered.  
The examiner concluded that the content of the record was 
read to the veteran and that the veteran was thoroughly 
familiar with its content based on previous discussions with 
the examiner and other individuals.  

VA inpatient treatment records show that the veteran 
underwent a gastric segmentation on November 23, 1984.  The 
post-operative diagnosis noted was status post gastric 
segmentation.  The examiner maintained that the veteran's 
surgery was without any complications.  The examiner reported 
that on November 24th  the veteran began taking clear liquids 
of one cubic centimeter per hour as tolerated, but noted that 
the veteran developed some vomiting due to her small capacity 
stomach at that time.  Thereafter, the examiner noted that 
since the beginning of December, the veteran had been able to 
tolerate two to three ounces of fluid per hour without 
vomiting at that time.  The examiner reported that the 
veteran's condition on discharge from the hospital in 
December 1984 was that she was able to tolerate three ounces 
of fluids and soft solids per hour.  In the disposition 
portion of the discharge summary, the examiner reported that 
the veteran was to be seen as an outpatient for a solid phase 
gastric emptying study.  The examiner added that the veteran 
had a liquid phase gastric emptying study two weeks after her 
operation that showed normal emptying of the stomach.   

Thereafter, VA treatment records show that in January 1985, 
the veteran reported that she had been vomiting about one 
time a week.  She indicated that she had minimal side 
effects.  She maintained that she was very pleased with the 
results.  A February 1985 record showed that the veteran's 
only complaint was "redundant skin of the abdominal wall as 
[the] result of weight loss."  An April 1985 record noted 
that the veteran reported that she felt great.  A July 1985 
consultant report showed that the veteran was primarily seen 
for complaints of depression during which time on review of 
systems she reported that she had some vomiting since her 
operation that she understood might be due to overeating and 
not chewing her food adequately.  A July 1985 record showed 
that the veteran was referred for a consultation for 
complaints of vomiting three times a day after each meal.  

A February 1986 VA treatment record noted that the veteran 
had been on a diet designed to minimize eating "too much, 
too fast."  It was noted that the veteran's diet helped but 
she was unable to follow it.  It was noted that in light of a 
good surgical result and the veteran's good motivational 
status it was recommended that a dilation should not be 
performed.  A May 1986 record showed that the examiner 
suspected that the veteran was overeating resulting in 
stretching of the staple line and eventual breakdown.  The 
examiner reported that the veteran indicated that she had 
gained ten pounds since the last visit, but the examiner 
noted that it seemed like more pounds.  The veteran reported 
that she had heard something snap.  A June 1986 record noted 
that the veteran had obvious esophageal obstruction, now 
noted to be more marked on study dated in May 1986 versus in 
December 1985.  The examiner noted that a nonremovable suture 
seemed to be encircling the lower esophagus with marked 
narrowing distally and broad dilation of proximally.  The 
examiner explained that this could be a migrating suture.  
The examiner added that he was not sure why this should be 
placed to anatomically block the distal esophagus.  The 
examiner maintained that he doubted that a balloon dilation 
would have desired result but he would consider this if the 
veteran was not interested in surgery.  

A June 1986 VA consultation sheet noted that the veteran's 
initial desired result was achieved, but during the past 
twelve months she had had progressively more frequent 
vomiting upon swallowing.  The examiner noted that the 
veteran's upper gastrointestinal (UGI) series showed the 
suture around the distal esophagus with marked esophageal 
narrowing.  The examiner queried the consultant as to whether 
revisional surgery was indicated.  A July 1986 record noted 
that the veteran reported that she had regained about 30 
pounds in the past year.  The examiner noted that the May 
1986 UGI series revealed a band near the distal area of the 
esophagus and "contrast media passes on to stomach."  The 
examiner maintained  that the veteran's gastric banding 
operation was successful.  The examiner observed that the 
veteran's vomiting had not been so severe as to cause her to 
lose weight.  The examiner indicated that no surgical 
intervention was necessary.  The examiner recommended that 
the veteran eat small meals, that she remain upright after 
eating and, that she not eat before bedtime.  The examiner 
added that he would not recommend dilation of 
gastroesophageal junction.  An October 1986 record noted that 
the veteran had recurrent weight gain and that she had tried 
to modify her intake to keep her weight stable and had done 
so for the past six months.  The examiner contended that the 
veteran had stretched the gastroplasty and this accounted for 
her recurrent weight gain.  

A November 1992 VA consultation report showed that the 
veteran reported that since her surgery she had had abdominal 
pain but she did not know where.  She also complained that 
she regurgitated during and after every meal she ate.  The 
examiner noted that the veteran had an UGI series three or 
four years prior that showed gastroesophgeal reflux.  The 
examiner noted an impression of chronic post-prandial emesis 
status post band gastroplasty.  A February 1993 record noted 
that the veteran complained of emesis no matter what size of 
the meal.  A March 1993 Esophagoscopy, Gastroscopy, and 
Duodenoscopy report noted that an examination revealed that 
the veteran had a normal gastric pouch from previous 
gastroplasty.  The examiner noted that there was no evidence 
of stricture or an inadequate pouch.  The examiner added that 
based on the veteran's history, she was probably attempting 
to consume too much food at one time.  The examiner 
recommended that the veteran limit her intake to one ounce at 
any one sitting.  A July 1993 record noted that the veteran 
would benefit from a "behavioral modification" to eat 
smaller meals to decrease vomiting.  The examiner noted that 
it appeared that the veteran's problem was a social one 
rather than a physical problem.  In an addendum, the examiner 
noted that he discussed the veteran's case with Dr. A.S. who 
reviewed the veteran's records and felt no indication for 
revision of gastroplasty at that time as the veteran had 
maintained her weight.  

In the veteran's October 1995 statement, she maintained that 
she was advised that the stomach stapling "was done bottom 
side up meaning it was done incorrectly."  

The August 1996 VA examination report and both October 1996 
VA examination reports were reviewed.  The examiner noted 
that he saw the veteran in September 1995.  The examiner 
contended that the veteran had had the anticipated 
postoperative sequelae of a successful gastropexy-a small 
proximal gastric reservoir with a "small-reservoir-
syndrome."  The examiner noted that this almost certainly 
leads to the veteran's complaints of nausea and vomiting 
after meals.  The examiner emphasized that clearly the 
veteran had maintained her weight and her nutritional status.  
The examiner reported by way of history that because of the 
veteran's symptoms, she had previously sought an evaluation 
by GI and the Surgical Service in 1993.  The examiner noted 
that the work-up included an esophagogastroduodenoscopy (EGD) 
and UGI barium studies.  The examiner indicated that the EGD 
showed a "tight" area in the stomach and no mucosal lesions 
and was therefore consistent with the prior surgery.  The UGI 
study likewise showed the status post gastropexy with a small 
reservoir and no "e/o" delayed contrast material emptying.  
The examiner related that the Surgical Service concluded that 
no further work-up or reoperation was indicated since this 
would most likely lead to the veteran regaining her excessive 
weight.  The examiner concluded that the veteran had the 
unpleasant but typical sequelae of gastropexy surgery.  The 
examiner added that his opinion was based on his review of 
the veteran's chart and her UGI films.  

Thereafter, VA treatment records dated from June 1996 to 
December 2004 showed continued complaints of vomiting after 
meals.  In addition, the veteran continued with anti-reflux 
therapy.  A May 2001 record showed that the examiner noted 
that the veteran had elevated pancreatic enzymes but a work-
up at GI revealed no concerns with respect to the pancreas.  
The examiner discussed with the veteran the relationship 
between high pancreatic enzymes and vomiting after every 
meal.  The possibility of doing alternative gastric surgery 
for obesity treatment was discussed but the veteran refused 
the reversal of procedure since she was concerned about her 
history of obesity.  A June 2004 record noted that the 
veteran vomited daily and that she had hypokalemia.  The 
veteran reported that she ate small meals.  The examiner 
commented that it was not understood why the veteran reported 
that she only ate two small meals daily given her current 
weight.  

At the July 2005 videoconference hearing, the veteran 
testified that a VA physician "operated on the wrong end of 
the stapler," which caused her to vomit every time she ate.  
She denied that anyone informed her that vomiting was a 
possible consequence of the surgery.  

Legal Criteria

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training,  
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R.      §§ 3.358, 3.800 (2004).  For claims 
filed prior to October 1, 1997, a claimant is not required to 
show that the additional disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. § 
1151(a)(1)(A)(B) (West 2002); Brown v. Gardner, 115 S. Ct. 
552 (1994) (providing that language of statute was plain and 
did not require a showing of fault); VAOPGCPREC 40-97 
(holding that "[a]ll claims for benefits under 38 U.S.C. § 
1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date.").  The veteran's 
claim was filed prior to October 1, 1997; therefore, 38 
U.S.C. § 1151 as amended, is not for application in this 
case.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R.   § 3.358(b)(1) (2004).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2) (2004).  Several 
conditions govern the determination of whether any additional 
disability resulted from VA training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c) (2004).  With respect to those conditions relevant 
to the veteran's claim, it is necessary for the veteran to 
show that additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment or examination, not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1) (2004).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  38 C.F.R.        § 3.358(c)(3) (2004).  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Id.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  Id.  When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him/her from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c)(4) (2004). 

Analysis 

The Board finds that the veteran did not suffer an injury 
resulting in additional disability as the result of VA 
surgical treatment within the meaning of § 3.358.  The 
November 23, 1984 VA inpatient treatment records described 
that the surgery proceeded without incident.  Initially, the 
veteran reported vomiting about one time a week and that she 
had minimal side effects.  She reported that she felt great.  
Then, in July 1985, she complained of vomiting three times a 
day after each meal at which time she admitted to overeating.  
The May 1986 record shows that the examiner suspected that 
the veteran was overeating resulting in stretching of the 
staple line and eventual breakdown.  The June to October 1986 
records note that the gastric banding operation was 
successful, but that the veteran had stretched the 
gastroplasty.  The veteran, however, does continue to have a 
normal gastric pouch according to the March 1993 EGD report.  
The examiner at that time attributed the vomiting to 
overeating.  

The August/October 1996 VA examiner concluded that the 
veteran's nausea and vomiting were typical results from 
successful gastropexy surgery as the proximal gastric 
reservoir had been made small.  The VA examiner's opinion is 
based on a review of pertinent medical records, found to be 
persuasive when considered with the rest of the evidence of 
record, and not countered by any other competent medical 
opinion evidence.  Thus, the Board finds the VA examiner's 
opinion and treatment records dispositive on the question of 
whether vomiting is a "necessary consequence" of gastric 
segmentation on "failure to follow instructions" to not 
overeat within the meaning of § 3.358(c)(3), (4).  

The evidence of record shows that vomiting was a known 
consequence of the veteran's gastric surgery.  The November 
23, 1984 VA treatment record shows that the veteran was 
indeed informed of the long term complication of "persistent 
vomiting"-despite sworn testimony from the veteran to the 
contrary.  Thus, the evidence shows that the veteran did not 
suffer an injury resulting in additional disability as the 
result of VA surgical treatment within the meaning of § 
3.358.  The weight of the evidence is against the veteran's 
claim; therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Accordingly, compensation under 38 U.S.C. § 
1151 for an intestinal disorder, to include vomiting, as 
residuals of gastric segmentation is not warranted.  



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for sacroiliac 
instability is not reopened.

Service connection for a low back disability other than right 
sciatic neuropathy and sacroiliac instability is denied. 

An increased rating in excess of 10 percent for service-
connected right Achilles tendonitis (claimed as spurs) is 
denied.

An increased rating in excess of 10 percent for service-
connected left Achilles tendonitis (claimed as spurs) is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
an intestinal disorder, to include vomiting, as residuals of 
gastric segmentation, as a result of surgical treatment 
provided by a Department of Veterans Affairs Medical Center 
on November 23, 1984 is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


